Mercure, J.
(dissenting). We dissent. Even accepting the majority’s finding that the initial stop of the vehicle was lawful (see, People v Ellis, 62 NY2d 393, 396), it is our view *906that Trooper Carlos Cuprill’s subsequent conduct of requiring the occupants to separately exit the vehicle and submit to questioning about matters wholly unrelated to the vehicular violation exceeded acceptable constitutional bounds. It is fundamental that when a police officer is acting in a law enforcement capacity, his right to ask questions hinges on the manner and intensity of the interference, the gravity of the offense and the circumstances attending the encounter (see, People v Hollman, 79 NY2d 181, 189; People v De Bour, 40 NY2d 210, 219). The stop of a vehicle for a minor traffic infraction of itself arouses very little, if any, suspicion of criminality and justifies a correspondingly limited intrusion. There is no justification in such a case for questioning about any matters unrelated to the vehicular violation itself (see, People v Woods, 189 AD2d 838, 842; People v Guzman, 153 AD2d 320, 322, appeal dismissed 76 NY2d 824, cert denied 500 US 941). Surely, a seatbelt violation, at or very near the bottom of New York’s penal hierarchy, committed in the presence of a police officer requires little investigation in order to develop an overwhelming case against the offender. Aside from the information to be garnered from the subject’s license, registration and insurance card (see, Vehicle and Traffic Law § 401 [4]) and a subsequent routine license and registration check, we are at a loss as to any relevant area of inquiry (see, People v Alexander, 189 AD2d 189, 194-195).
In any event, Cuprill’s questions as to defendant and codefendant Robert K. Jones’ point of origin and destination and whether they had luggage in the trunk had no bearing upon the offense and were, accordingly, impermissible.* Of even greater significance, in the absence of a founded suspicion of criminality, Cuprill had absolutely no justification for asking whether there were "any guns, weapons or drugs in the car” (see, People v Hollman, supra, at 191-192; People v Alexander, supra, at 195; People v Woods, supra, at 842; People v Guzman, supra, at 322), the question that allegedly resulted in the consent to search. To the contrary, after defendant and Jones *907produced operator’s licenses and the auto rental papers and the computer check came back negative, Cuprill should have issued tickets for violations of Vehicle and Traffic Law § 1229-c and sent defendant and codefendant on their way (see, People v Guzman, supra, at 323).
Because the consent to search was the product of impermissible police conduct, the evidence derived therefrom should have been suppressed (see, People v Woods, supra, at 843; People v Guzman, supra, at 324). Accordingly, we would reverse the judgment of conviction, grant defendant’s motion to suppress and dismiss the indictment.
Casey, J., concurs. Ordered that the judgment is affirmed.

 We are not at all persuaded by the majority’s reliance upon People v Hollman (supra) and People v Carter (199 AD2d 817) as authorizing inquiry of a traveling motorist stopped for a minor traffic infraction concerning his point of origin and destination. People v Hollman (supra) involved a street encounter in which an individual was approached for "an articulable reason” (supra, at 191), a situation very different than that present here. In People v Carter (supra), the defendant did not raise and this Court did not consider the issue.